Citation Nr: 0946158	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-39 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether new and material evidence has been received in 
order to reopen the Veteran's claim for service connection 
for residuals of a right testicular injury.

2.  Entitlement to service connection for residuals of a 
right testicular injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The Veteran had active duty service from March 1941 to 
January 1942 and October 1942 to September 1945.  During his 
time in service, the Veteran served in the European Theatre 
during World War II, in the North African and Italian 
campaigns.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran originally filed his claim 
for service connection in February 2004.  A rating decision, 
dated September 2004, denied the Veteran service connection 
for his right testicular injury.  The Veteran timely appealed 
this rating decision to the Board, which ultimately denied 
the Veteran's claim in a November 2005 Board decision.

The Veteran filed a claim to reopen his claim for service 
connection in December 2005.  The RO denied reopening the 
Veteran's claim in an August 2006 rating decision.  The 
Veteran timely appealed this decision.  The RO subsequently 
issued a Supplemental Statement of the Case (SSOC), dated 
February 2008, which reopened the Veteran's claim for service 
connection, but denied the Veteran's claim on the merits of 
the case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The November 2005 Board decision, which denied the 
Veteran service connection for his claimed residuals of a 
right testicular injury, is final.

2.  The evidence received since that November 2005 Board 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
residuals of a right testicular injury.

3.  The Veteran's service treatment records are unavailable 
for review.

4.  The Veteran is diagnosed with an atrophic tender right 
testicle.

5.  The Veteran did not sustain a right testicular injury 
during combat.

6.  The preponderance of the evidence does not establish that 
the Veteran's currently-diagnosed atrophic tender right 
testicle was incurred in or aggravated by his military 
service, nor that the Veteran had any complaint of any 
testicular pain or tenderness during service or for many 
years thereafter.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for a right testicular injury is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).

2.  The criteria for the establishment of service connection 
for residuals of a right testicular injury have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

The RO provided notice to the Veteran in a February 2006 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate his 
claim for service connection, to include the need to submit 
new and material evidence to reopen the claim, as well as 
advising the Veteran of the basis for the prior denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the 
letter informed the Veteran that his claim had previously 
been denied because his "disability [was] not due to 
service."  The letter further advised as to what information 
and evidence must be submitted by the Veteran, and the types 
of evidence that will be obtained by VA.  A March 2006 letter 
provided the Veteran with notice of the information and 
evidence needed to establish a disability rating and an 
effective date for his claimed disability.  This claim was 
last adjudicated in a February 2008 SSOC, which subsequently 
reopened and adjudicated the Veteran's claim on the merits.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's VA treatment records and 
statements by the Veteran and his representative in support 
of his claim.

The Board notes that since the Veteran's claim was eventually 
reopened by the RO and adjudicated on the merits in the 
February 2008 SSOC, the Veteran is not prejudiced by the 
Board decision to reopen and adjudicate his claim on the 
merits in the decision herein.  

Furthermore, the Board will note that the Veteran was not 
given an examination during the pendency of this claim.  In 
claims to reopen a previously-denied final decision, VA's 
duty to provide a medical examination does not accrue until 
the Veteran's claim has been reopened.  See 38 C.F.R. 
3.159(c)(4)(iii) (2009).  While the Board finds evidence has 
been submitted to reopen the claim, as discussed below, it 
finds that a remand for a medical examination in this case is 
not warranted on the evidence of record.  As discussed below, 
the Board finds that the evidence of record does not fairly 
raise an association with the Veteran's active service.  
Specifically, the Board finds that the Veteran's story to be 
incredible, and that the evidence fails to raise a continuity 
of symptomatology with the Veteran's active service that 
raises a "reasonable possibility" the Veteran's claimed 
right testicular injury is related to his service.  See 38 
U.S.C.A. § 5103A(d)(4) (West 2002); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also 
Duenas v. Principi, 18 Vet. App. 512 (2004).

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument in support of his claim.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

New and material evidence received in order to reopen claim

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).  Likewise, a Board decision is final 
unless the Chairman of the Board orders reconsideration.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2009).

The November 2005 Board decision is the last final denial.  
See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2009).  Therefore, new and material evidence is needed to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The provisions of 38 U.S.C.A. § 5108 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996); see also Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board notes that in the November 2005 Board decision, the 
Board specifically denied the Veteran service connection on 
the basis that "no VA or private medical care professional 
linked these complaints to a right groin disease or injury 
that was incurred in or aggravated in-service."

Pertinent evidence submitted by the Veteran since the 
November 2005 Board decision include VA treatment records.  
Particularly relevant are the outpatient geriatric treatment 
records from VA, which subsequently include an examination in 
February 2006.  During this examination, the VA doctor noted 
that the Veteran reported crushing his right testicle while 
sitting on a helmet in wet conditions in a combat setting.  
The VA doctor diagnosed the Veteran with an "atrophic tender 
right testicle," which the VA doctor stated was "probably 
related to an old war injury."

Given the presumption of credibility noted above, the Board 
finds that evidence submitted to the Board since the November 
2005 Board decision bares directly on the specific point on 
which the Board's denial was predicated.  Specifically, the 
submitted evidence is medical evidence linking the Veteran's 
disability to injury in service.  Such evidence raises a 
possibility of substantiating an unsubstantiated portion of 
the Veteran's claim.  Thus, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
claim for service connection for residuals of a right 
testicular injury.  See 38 C.F.R. § 3.156(a); see also Hodge, 
supra.

The Board will proceed to analysis of this case on the merits 
of the Veteran's claim for service connection.

Service connection for residuals of a right testicular injury

The Veteran's claim was reopened and denied on the merits in 
the SSOC issued in February 2008.  The Veteran appeals this 
decision, stating that he injured his right testicle while he 
was sitting on his helmet, watching a movie somewhere near 
Medina, Italy, in April 1945.  The Veteran has stated in 
various documents that he was sitting on his helmet because 
of the wet conditions, that he sought medical treatment at a 
field hospital nearby, and that his right testicle has been 
tender ever since the incident.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board notes that the Veteran's service treatment records 
are unavailable for review.  Specific notations throughout 
the record indicate that the records have been requested on 
several different occasions, and all such requests have come 
back negative.  It is believed that the Veteran's records 
were among those lost during a fire in 1973.  

In cases where service medical records are unavailable, the 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

The Board further notes that the Veteran has a current 
diagnosis of an atrophic tender right testicle, and thus, 
meets the first element necessary for service connection.  

As already stated, the contemporaneous treatment records from 
service are unavailable, and the Veteran has stated that he 
was never given any copies of his medical records on 
discharge.  Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  See 38 C.F.R. § 
3.304(d) (2009).  Thus, should the Veteran be found to have 
suffered his claimed right testicular injury during combat, 
his lay assertions of such injury would be sufficient to 
satisfy the second element of service connection - in-
service injury or occurrence.

The Veteran relays the story, as told above, in order to 
document an in-service occurrence of a right testicle injury 
during service.  In his claim to reopen, dated December 2005, 
the Veteran stated that he hurt his right testicle in April 
1945 while sitting on his helmet to watch a movie.  He was 
sitting on his helmet because the ground was wet.  He stated 
that he was treated for 6 days in a field hospital tent for 
this injury and that he has had pain for this injury for 60 
years.  The Veteran reaffirms this story in his Substantive 
Appeal, dated November 2006.

The Board notes that the Veteran does not assert that he hurt 
his right testicle during combat.  The Veteran stated that he 
hurt his right testicle while sitting on his helmet to watch 
a movie.  Such an injury would not be consistent with the 
circumstances, conditions or hardships of combat.  See 38 
C.F.R. § 3.304(d).  Thus, the Board finds that lay evidence 
in this case is not satisfactory to create service 
connection.  Therefore, the Veteran must prove in-service 
occurrence of a right testicular injury some other way.

The Veteran attempts to prove in-service occurrence through a 
continuity of symptomatology.  To this end, he has stated 
that his right testicle has hurt since this injury in 
service.  However, the Board finds that there is no objective 
evidence to show that this assertion is credible.  
Specifically, there is medical evidence from July 1998 
indicating that the Veteran's right testicle was examined and 
determined to be normal.  There was no notation of any pain 
associated with his right testicle at that time.

Furthermore, the Veteran was seen in September 2000 for 
intermittent groin pain.  In this report, the Veteran gave a 
one-month history of groin pain.  He stated that the pain had 
recently improved since using a truss that he was given.  The 
Veteran was examined in a follow-up appointment in October 
2000.  During this examination, the Veteran's right testicle 
was found to be normal.  Finally, the Veteran was seen in 
November 2002 for "right inguinal pain."  At that time, the 
Veteran gave a history of right groin pain which began in 
September 2000.  There was pain to light touch on the 
Veteran's right scrotum and pain to deep palpitation over the 
right inguinal region.  The Veteran testes were noted as 
"soft/atrophic without tenderness or mass."

The Veteran had a bilateral inguinal hernia repaired in 
February 2005, with subsequent follow-up treatment and some 
complications, but has not had any right testicle complaints 
aside from the February 2006 outpatient geriatric 
examination.

The February 2006 outpatient geriatric examination noted a 
"1945 service related right testicular injury; atrophic 
tender right testicle (2/06)."  During the examination, the 
Veteran reported that he was seeking service connection for a 
right testicular injury he sustained "in a combat setting in 
wet conditions" where he sat on his helmet and 
"accidentally crush[ed] his right testicle."  He further 
reported that "[b]oth pain and swelling [to his scrotum] 
subsided over several days but the testicle has been tender 
since."  The Veteran's right testicle was noted as atrophic, 
bean-sized and tender.  The Veteran was diagnosed with an 
"atrophic tender right testicle, probably related to an old 
war injury."

The Board finds that the Veteran's lay assertions of right 
testicular pain since discharge to be incredible.  The Board 
notes that the first objective evidence of any "right groin 
pain" was not until, at the earliest, August 2000, by the 
Veteran's own historical accounts in September 2000 and 
November 2002.  Such objective evidence of pain notation 
comes over 50 years after the Veteran's discharge from 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim, which weighs against the claim.); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) (the 
lack of contemporaneous medical records may be a fact that 
the Board can consider).  Aside from the one notation of his 
right testicle being tender in February 2006, the Veteran's 
right testicle was normal throughout the appeal period.  

Given the several decades without treatment for any right 
testicular injury, the lack of any objective medical evidence 
- aside from one instance in February 2006 - of any injury, 
and particularly in light of the Veteran's own historical 
account in September 2000 and November 2002, the Board finds 
his contemporaneous historical account, prior to filing for 
service connection, to be far more credible and reliable than 
the current self-serving lay assertions of subjective pain 
since discharge.

Consequently, the Board also finds that the VA doctor's 
opinion in February 2006, insofar as it purports to address 
the causation or nexus question, has no probative value 
whatsoever, for three reasons.  First, the opinion 
("probably related to an old war injury") is far too 
speculative, and does not actually - in fact - relate the 
Veteran's injury to his military service.  

Second, there is no rationale, based on evidence of record 
and sound medical principles, articulated for such an 
opinion.  Particularly, the Board finds that the VA doctor's 
lack of discussion as to the historical account given in 
September and October 2000 to be particularly relevant; 
especially in this instance, where the VA doctor expressing 
the opinion was a treating physician in October 2000, and 
would have known the relevant medical history of this Veteran 
as it related to any groin pain he may have had throughout 
the appeal period.  The Board notes that the VA doctor which 
rendered this opinion is listed by the Veteran as his primary 
care physician at the VA in correspondence dated February 
2006.  

And third, the VA doctor's opinion was based on the Veteran's 
sustaining such an injury in a combat setting.  As discussed 
above, the Veteran did not sustain any right testicular 
injury during combat, by his own account.  Thus, the Board 
rejects the medical opinion on the basis that it was formed 
on an inaccurate historical premise, which the Board rejected 
for the reasons stated above.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); Reonal v. Brown, 5 Vet. App. 458 (1993) (the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have previously been found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229 (1993) (the 
Board may reject a medical opinion because other facts 
present in the record contradict the facts provided by the 
Veteran that formed the basis for the opinion).  

As for the Veteran's lay assertions that his residuals of a 
right testicular injury are related to his military service, 
the Board is reminded that only a competent medical opinion 
can provide a nexus between the currently-diagnosed injury or 
disease and military service.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general 
competence to testify as to symptoms but not to provide 
medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 
385 (1999) (where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue).  The Veteran has not demonstrated 
that he has specialized medical training, knowledge or 
experience in order to render a competent medical opinion on 
the medical causation between his claimed in-service right 
testicle injury and his currently-diagnosed atrophic tender 
right testicle.  Thus, the Board finds that such relation as 
made by the Veteran is not competent medical evidence of a 
nexus.

Accordingly, given the foregoing analysis, the Board finds 
that the Veteran has not demonstrated that he sustained an 
in-service injury, continuity of symptomatology that relates 
the his injury to his military service, or submitted any 
competent and probative medical evidence which relates his 
claimed in-service injury to his military service.  Thus, the 
Veteran's claim for service connection for residuals of a 
right testicular injury must be denied.  See 38 C.F.R. § 
3.303; Hickson, supra.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for the residuals of a 
right testicular injury is reopened.

Service connection for residuals of a right testicular injury 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


